DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Invention I (claims 1-8) with traverse in the reply filed on 11/23/2021 is acknowledged.  Applicants argue that “Claims 1 and 14 as originally presented share a special technical feature, namely a receptacle and a meter to measure a shear force exerted on the interior of the receptacle by a column of powder in the receptacle. The Examiner’s Group I and Ill, therefore, have unity of invention.”  However, a receptacle and meter are not special technical feature because this is a well-known generic configuration.  The additional language in the claims is intended use that fails to distinguish the generic structures over the prior art.
Applicants also argue that “The Examiner’s Group II now shares a special technical feature with Groups I and III, namely a meter to measure a shear force exerted on the interior of the tube/receptacle by a column of powder in the tube/receptacle.”  Again, this language is intended use that fails to distinguish the generic structures over the prior art.  The claims are directed to generic meter and generic receptacle.


Claim Interpretations
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“to contain a column of powder”;
“to measure a shear force exerted on the interior of the receptacle by the column of powder”
“to sense a shear force on the panel”
“to measure a weight of powder in the receptacle without also measuring a weight of the receptacle”
“to contain at least some of the powder in the receptacle”
“to sense a weight of the liner including any powder contained by the liner”
“to measure shear between the liner and the receptacle”
“to measure a vertical displacement of the liner relative to the receptacle.”
Thus, the system of claim 8 only structurally requires:
a receptacle having an interior; and
a meter.
Procedural History
	The Office called Applicant’s Representative Michael Jenney in September to propose the following claim amendments for allowability, but did not receive a call back:
1. A 3D printer comprising a powder holding system, the powder holding system comprising:
	a receptacle having an interior configured to contain a column of build material powder; and
	a meter configured to measure a shear force exerted on the interior of the receptacle by the column of powder, and configured to measure amount of the build material powder in the receptacle.


9. A 3D printer comprising a powder holding system, the powder holding system comprising:
	a hopper having a first tube and a funnel at one end of the first tube configured to funnel build material out of the hopper;
	a vertically oriented second tube suspended inside the first tube above the funnel; and
	a scale configured to measure the weight of the second tube independent of the hopper, the scale comprising a sensor configured to measure shear between the second tube and the first tube, and configured to measure amount of build material.


14. A 3D printer comprising a powder holding system, the powder holding system comprising:
	a receptacle configured to hold a column of build material powder; and
	a meter configured to measure a shear force exerted on an interior of the receptacle by a column of the build material powder in the receptacle, the meter including one or both of:
		a scale configured to measure a weight of build material powder in the receptacle without also measuring a weight of the receptacle; or
		a panel on the interior of the receptacle, the panel flexible in the direction of a shear force exerted on the interior of the receptacle by the column of powder, and a sensor operatively connected to the panel configured to sense a shear force on the panel.

3D printer powder containers comprising a meter configured to measure a shear force exerted on the interior of the receptacle by the column of powder, and configured to measure amount of the build material powder in the receptacle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ALLEN (US 5,493,903).
	As to claim 1, ALLEN teaches a powder holding system, comprising: a receptacle having an interior to contain a column of powder (tank 1; Figs. 1-2); and a meter to measure a shear force exerted on the interior of the receptacle by the column of powder (strain gauge 10; Figs. 2-3).	
	As to claim 2, ALLEN teaches system of claim 1, where the meter includes: a panel on the interior of the receptacle, the panel flexible in the direction of a shear force exerted on the interior of the receptacle by the column of powder; and a sensor operatively connected to the panel to sense a shear force on the panel (Fig. 3).

	As to claim 4, ALLEN teaches system of claim 3, where the interior of the receptacle is defined at least in part by a wall and each panel is embedded in the wall (Figs. 1-3).
	As to claim 5, ALLEN teaches system of Claim 1, where the meter includes a scale to measure a weight of powder in the receptacle without also measuring a weight of the receptacle (“The readings thus obtained can be then used to create a scale”; col. 4, l. 51 – col. 5, l. 7).
	As to claim 6, ALLEN teaches system of Claim 5, where the scale includes: a vertically oriented liner suspended inside the receptacle to contain at least some of the powder in the receptacle; and a sensor to sense a weight of the liner including any powder contained by the liner (Figs. 1-3).
	As to claim 7, ALLEN teaches system of Claim 6, where the liner is suspended from the receptacle and the sensor includes a sensor to measure shear between the liner and the receptacle (Figs. 1-3).
	As to claim 8, ALLEN teaches system of Claim 6, where the liner is suspended from the receptacle and the sensor includes a sensor to measure a vertical displacement of the liner relative to the receptacle (Figs. 1-3).

Claims 1 and 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CARROLL (US 2017/0297813).
	As to claim 1, CARROLL teaches a powder holding system, comprising: a receptacle having an interior to contain a column of powder (tank 12; Figs. 1-3); and a meter to measure a shear force exerted on the interior of the receptacle by the column of powder (strain gauge 56, 58, 60, 62 and/or 64; Fig. 3, paras. 0006, 0017, 0045).	
	As to claim 5, ALLEN teaches system of Claim 1, where the meter includes a scale to measure a weight of powder in the receptacle without also measuring a weight of the receptacle (paras. 0032, 0035, for example).

Prior Art
	The following prior art is also pertinent to strain gauges in/on containers of materials: US 2020/0338829 (Fig. 10); US 2016/0258924; US 2016/0169732; US 2014/0185404 (Fig. 5); US 9,176,016; US 4,712,567; US 20150312653; US 20190017736.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743